              Case 1:20-cr-00521-CM Document 64 Filed 12/01/20 Page 1 of 1
      Case 1-20-cr-00521-CM-1  Document 62 Filed in NYSD on 11 /23/2020 Page 1 of 1

                                    TALK.IN, MUCCIGROSSO & ROBERTS, L.L.P.
                                                    ATTORNEYS AT LAW

                                                  40 EXCHANGE PLAOE
                                                        18THB'LOOR
                                              NEW YO:RK, NEW YORK 1000!5
                                                     ( 2 12 ) '82-0007 PHONE
                                                        ( 2(2) '82·1303 FAX
                                                        WWW.TAU<I NL.AW,COM
                                                    ~MAI L.: I N,-a.'TALKINLAW.COM




                                                                                                         NEW JERSEY OFFICE:
  MARYLAND OFFICE:
                                                                                                           79 MAIN STREET
5100 DORSEY HAU.. DRIVE
                                                                                                              SUITE ONE
      SUITE 100
                                                                                                        HACKENSACK, NJ 07601
ELLICOTT CITY, MD 2 I 042                                   November 23, 2020
                                                                                                            20 1-s,2-6151515




        Honorable Colleen McMahon
        Chief United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

        BYECF
                                                  Re:        United States v. James Cahill
                                                             20 Cr. 521 (CM)
        Dear Judge McMahon:

                        As the Court is aware, defendant James Cahill ("Cahill") is currently at liberty on a
        fully secured $500,000 Appearance Bond that contains several conditions including home detention
        with permission to leave his home for specific approved purposes and a restriction of travel to the
        Southern and Eastern Districts of New York. By this letter, Cahill respectfully requests permission
        to travel to the home he owns in Long Beach, New York on December 2, 2020, so that he can
        winterize the home and close it for         on. If this application is granted, he would leave his home-.
        m Roe and Coun , New ork at 8:00 am and leave Long Beach by no lat                     6:00 m. He will -..
        remain in contact with Prem       ervices throughout e ay.          e government, by Assistant United
        States Attorney Jason Swergold, and- Pretrial Services, by United States             fetcial.
                                                                                                    ·ces .()fficer
        Wmter Pascual, consent to this appljcation.                                          j:
                                                                                          I I_
                                                                                              qLI..
                                                                                                   r     I' '
                                                                                                         L,.·          · d_
                            Thank you for Your Honor's consideration of these requests.


                                                             Very truly yours,

                                                             S~dv , o..lk,u,v
                                                             Sanford Talkin

         cc:      AUSA Jason Swergold (by ECF)
                  USPTO Winter Pascual (by email)


                                        USDCSDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
                                        DOC#:              I   ,

                                        DATE FILED: / 2. / / / :i..o
